Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 October 26, 2006 12:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Announces 77% Increase in Third Quarter 2006 Earnings LONGVIEW, Wash., October 26, 2006 /PRNewswire/ FlashResults Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ended Nine Months Ended September 30, June 30, September 30, 2006 2005 2006 2006 2005 Net Interest Income $ 5,979 $ 3,758 $ 5,377 $ 16,119 $ 10,310 Net Income $ 1,341 $ 756 $ 1,113 $ 3,514 $ 2,085 Diluted EPS $ 0.26 $ 0.17 $ 0.22 $ 0.69 $ 0.48 Total Period End Loans $ 344,273 $ 277,766 Total Period End Deposits $ 386,809 $ 255,888 Cowlitz Bancorporation (NASDAQ: CWLZ - news ) today reported net income of $1,341,000 or $0.26 per diluted share for the third quarter of 2006, compared with net income of $756,000, or $0.17 per diluted share, during the same period of 2005. Net income for the third quarter of 2006 was up 77% over the same period last year. Earnings per diluted share for the third quarter of 2006 were up 53% over the same quarter last year, reflecting the issuance of common shares in conjunction with the fourth quarter 2005 acquisition of Asia-Europe-Americas Bancshares, Inc. (AEA). Net income for the first nine months of 2006 was $3,514,000, or $0.69 per diluted share, compared with $2,085,000, or $0.48 per diluted share, in the same period of 2005. Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary, Cowlitz Bank, stated, We are particularly pleased with the increase in earnings in light of the higher provision for credit losses this quarter. The provision for credit losses has kept pace with the growth in the loan portfolio and the allowance ratio has been maintained at 1.51% of total loans. Our net interest margin has remained strong, loan growth continued and our efficiency ratio improved significantly. The Companys return on assets increased to 1.22% in the third quarter of 2006 from 0.97% compared with the same quarter of last year and 1.10% in the second quarter of 2006. The Companys efficiency ratio for third quarter of 2006 was 60.2% compared with 69.5% in the third quarter of 2005. Total loans increased 51% from a year ago to $344.3 million at September 30, 2006, were up 27% from year-end 2005 and 5% from June 30, 2006. Total deposits were up 51% from the September 30, 2005 balance, 25% from year-end 2005 and 13% from June 30, 2006. The Companys net interest margin was 6.04% in the third quarter of 2006, compared with 5.15% in the same quarter last year and 5.91% in the second quarter of 2006. Higher yields on earning assets in 2006 were primarily a function of steadily increasing market interest rates over the last two years. A significant portion of the Companys loan portfolio is composed of variable rate loans tied to prime. The average cost of funds paid on interest-bearing liabilities for the third quarter of 2006 was 3.74%, compared with 2.58% in the third quarter of 2005 and 3.34% in the second quarter of 2006. The provision for credit losses was $800,000 in the third quarter of 2006, compared with $310,000 in the third quarter of 2005 and $285,000 in the second quarter of 2006. The Company took a $500,000 charge-off on a non-performing commercial loan in the third quarter of 2006, reducing total non-performing assets to $2.0 million at September 30, 2006 from $2.5 million at June 30, 2006. Other credit quality indicators of the loan portfolio remained stable or improved. Non-performing assets as a percentage of total assets was 0.44% at September 30, 2006. Of the total non-performing loans at September 30, 2006, $1.1 million, or 55%, is fully guaranteed by an agency of the U.S. government. The workout period for this loan is currently expected to extend to 2007. Non-interest income in the third quarter of 2006 was $657,000 compared with $642,000 in the third quarter of 2005. In the third quarter of 2006, the Company sold several securities at a loss of $184,000 and replaced them with higher yielding securities. Excluding the loss on securities transactions in the third quarter of 2006 and the net gain of $28,000 from securities transactions and disposition of other real estate owned in the third quarter of 2005, non-interest income increased 37% to $841,000 in the third quarter of 2006 from $614,000 in the same period of 2005. The increase primarily reflected higher revenues from fee-based transaction services, expansion of the Companys international trade finance capabilities and deposit account related service changes. Excluding the net loss of $123,000 from securities transactions and disposition of other real estate owned in the second quarter of 2006, non-interest income excluding securities transactions in the third quarter of 2006 was up 10%. Non-interest expenses in the third quarter of 2006 were significantly higher compared with the third quarter of 2005, primarily a reflection of the overall higher level of staffing, occupancy, data processing and branch activities due to loan growth, two additional branches and the expansion of the Companys international trade finance capabilities. Non-interest expenses in the third quarter 2006 also included a positive adjustment of $66,000 for the mark-to-market adjustment of the Companys interest rate floor contract. In the second quarter of 2006, the Company recorded a write-down of $182,000 in non-interest expense for the mark-to-market of this contract. Excluding these adjustments to the fair value of the Companys interest rate floor contract, total non-interest expenses were approximately flat between the second and third quarters of 2006. Cowlitz Bancorporation is the holding company of Cowlitz Bank, which was established in 1977. In addition to its four branches in Cowlitz County Washington, Cowlitz Banks divisions include Bay Bank located in Bellevue, Seattle, and Vancouver, Washington; Portland and Wilsonville, Oregon; and Bay Mortgage. Cowlitz specializes in commercial and international banking services for Northwest businesses, professionals, and retail customers, and offers trust services in southwest Washington and Portland, Oregon. Forward-Looking Statements This press release contains forward-looking statements. Statements that are not historical or current facts, including statements about beliefs and expectations, are forward-looking statements. Forward-looking statements are subject to risks and uncertainties. Actual results could differ materially from those discussed in this press release as a result of risk factors identified in the Company's Form 10-K for the year ended December 31, 2005, and other filings with the SEC. Specific risks in this release relate to changes in the Companys net interest margin. FINANCIAL HIGHLIGHTS (Unaudited - $ in thousands except per share data) INCOME STATEMENT Quarter Ending Nine Months Ending September 30, September 30, June 30, September 30, September 30, 2006 2005 2006 2006 2005 Interest income $ 8,603 $ 5,108 $ 7,559 $ 22,558 $ 13,721 Interest expense 2,624 1,350 2,182 6,439 3,411 Net interest income 5,979 3,758 5,377 16,119 10,310 Provision for credit losses 800 310 285 1,490 370 Net interest income after provision for credit losses 5,179 3,448 5,092 14,629 9,940 Non-interest income 657 642 642 2,060 1,822 Non-interest expense 3,994 3,056 4,231 11,879 8,930 Income before provision for income taxes 1,842 1,034 1,503 4,810 2,832 Provision for income taxes 501 278 390 1,296 747 Net income $ 1,341 $ 756 $ 1,113 $ 3,514 $ 2,085 Earnings per share: Basic $ 0.27 $ 0.18 $ 0.23 $ 0.73 $ 0.50 Diluted $ 0.26 $ 0.17 $ 0.22 $ 0.69 $ 0.48 Weighted average shares outstanding: Basic 4,881,525 4,186,783 4,842,911 4,832,629 4,179,239 Diluted 5,130,513 4,383,381 5,101,691 5,089,855 4,339,751 Shares outstanding at period end 4,884,748 4,189,146 4,879,998 4,884,748 4,189,146 Efficiency ratio 60.2 % 69.5 % 70.3 % 65.3 % 73.6 % Number of full-time equivalent employees 129 107 (1) Non-interest expense divided by net interest income plus non-interest income. Quarter Ending Nine Months Ending September 30, September 30, June 30, September 30, September 30, SELECTED AVERAGES 2006 2005 2006 2006 2005 Average loans $ 337,942 $ 221,602 $ 306,319 $ 306,738 $ 206,086 Average interest-earning assets 401,529 296,673 368,861 370,694 280,609 Total average assets 440,278 312,311 405,724 407,606 295,453 Average deposits 370,263 267,264 340,404 341,598 250,385 Average interest-bearing liabilities 280,545 209,540 261,126 259,177 197,967 Average equity 48,381 37,696 46,331 46,666 36,522 September 30, September 30, June 30, SELECTED BALANCE SHEET ACCOUNTS 2006 2005 2006 Total assets $ 456,615 $ 311,618 $ 423,777 Securities available for sale 54,158 52,480 54,955 Loans: Real estate secured: One to four family residential 31,918 19,328 34,197 Multifamily 13,631 9,185 13,293 Construction 73,137 30,803 65,849 Commercial real estate 118,518 101,953 118,837 Total real estate 237,204 161,269 232,176 Commercial and industrial 104,609 64,579 94,772 Consumer and other 3,566 3,296 3,100 345,379 229,144 330,048 Deferred loan fees (1,106 ) (1,378 ) (925 ) Loans, net of deferred loan fees 344,273 227,766 329,123 Goodwill and other intangibles 1,899 852 1,897 Deposits: Non-interest-bearing demand 118,765 64,826 99,203 Savings and interest-bearing demand 93,198 75,501 93,814 Certificates of deposits 174,846 115,561 149,236 Total deposits 386,809 255,888 342,253 Borrowings 694 2,926 16,132 Junior subordinated debentures 12,372 12,372 12,372 Stockholders' equity 49,940 37,534 47,481 Book value per share $ 10.22 $ 8.96 $ 9.73 Tangible book value per share $ 9.83 $ 8.76 $ 9.34 Tier 1 leverage capital ratio (Q3-06 estimated) 13.66 % 15.63 % 14.47 % Quarter Ending Nine Months Ending September 30, September 30, June 30, September 30, September 30, RATIOS ANNUALIZED 2006 2005 2006 2006 2005 Return on average assets 1.22 % 0.97 % 1.10 % 1.15 % 0.94 % Return on average equity 11.09 % 8.02 % 9.61 % 10.04 % 7.61 % Return on average tangible equity 11.55 % 8.21 % 10.08 % 10.47 % 7.79 % Average equity/average assets 10.99 % 12.07 % 11.42 % 11.45 % 12.36 % Yield on interest-earning assets (TE) 8.65 % 6.97 % 8.28 % 8.20 % 6.60 % Rate on interest-bearing liabilities 3.74 % 2.58 % 3.34 % 3.31 % 2.30 % Net interest spread (TE) 4.91 % 4.39 % 4.94 % 4.89 % 4.30 % Net interest margin (TE) 6.04 % 5.15 % 5.91 % 5.88 % 4.98 % Quarter Ending Nine Months Ending September 30, September 30, September 30, September 30, ALLOWANCE FOR CREDIT LOSSES 2006 2005 2006 2005 Balance at beginning of period $ 5,367 $ 3,935 $ 4,668 $ 3,796 Provision for credit losses 800 310 1,490 370 Recoveries 234 14 293 131 Charge-offs (918 ) (205 ) (968 ) (243 ) Balance at end of period $ 5,483 $ 4,054 $ 5,483 $ 4,054 Components Allowance for loan losses $ 5,208 $ 3,874 Liability for unfunded credit commitments 275 180 Total allowance for credit losses $ 5,483 $ 4,054 Allowance for loan losses/total loans 1.51 % 1.70 % Allowance for credit losses/total loans 1.59 % 1.78 % Allowance for credit losses/non-performing loans 271 % 408 % (1) In the first quarter of 2006, the Company reclassified a portion of the allowance for loan losses related to unfunded credit commitments to other liabilities on the balance sheet in accordance with GAAP and bank regulatory requirements. Amounts for 2005 were reclassified for comparability. September 30, September 30, June 30, NON-PERFORMING ASSETS 2006 2005 2006 Nonaccrual loans $ 2,021 $ 993 $ 2,459 Other real estate owned - 11 - Total non-performing assets $ 2,021 $ 1,004 $ 2,459 Total non-performing assets/total assets 0.44 % 0.32 % 0.58 %
